Name: 2001/664/EC: Commission Decision of 16 August 2001 amending Decision 96/301/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(2001) 2542)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  Africa;  agricultural activity;  agricultural policy;  plant product;  tariff policy
 Date Published: 2001-08-31

 Avis juridique important|32001D06642001/664/EC: Commission Decision of 16 August 2001 amending Decision 96/301/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(2001) 2542) Official Journal L 233 , 31/08/2001 P. 0049 - 0050Commission Decisionof 16 August 2001amending Decision 96/301/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt(notified under document number C(2001) 2542)(2001/664/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Directive 2001/33/EC(2), and in particular Article 16(3) thereof,Whereas:(1) Where a Member State considers that there is an imminent danger of the introduction into its territory of Pseudomonas solanacearum (Smith) Smith, the cause of potato brown rot, from a non-member country, it should be able to take temporarily any additional measures necessary to protect itself from that danger.(2) In 1996, on the basis of continued interceptions of Pseudomonas solanacearum (Smith) Smith in potatoes originating in Egypt, several Member States (France, Finland, Spain and Denmark) adopted measures to implement a ban on potatoes originating in Egypt, with a view to ensuring more efficient protection against the introduction of Pseudomonas solanacearum (Smith) Smith from Egypt into their respective territories.(3) The Commission, by Decisions 96/301/EC(3), 98/105/EC(4) and 98/503/EC(5), required Member States to take additional measures temporarily against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt: the import into the Community of potatoes originating in Egypt was banned except where the potatoes originated in pest-free areas established in accordance with the FAO international standard for phytosanitary measures part 4: pest surveillance - requirements of the establishments of pest-free area.(4) Cases of Pseudomonas solanacearum (Smith) Smith continued to be found in imports of potatoes originating in Egypt during 1998/1999, and as a consequence the import into Community territory of tubers of Solanum tuberosum L. originating in Egypt was prohibited between 3 April 1999 and the beginning of the 1999/2000 import season.(5) The situation was then reassessed. The Commission considered it appropriate, by Decision 1999/842/EC(6) to remove the prohibition on the import of potatoes from officially approved "pest-free areas" for the 1999/2000 import season.(6) During the 1999/2000 season, the situation improved significantly and the Commission by Decision 2000/568/EC(7), again permitted for the 2000/2001 import season, the entry into Community territory of tubers of Solanum tuberosum L. which originate in pest-free areas approved in Egypt in accordance with the said FAO international standard.(7) However, during the 2000/2001 season, a number of interception of Pseudomonas solanacearum (Smith) Smith were recorded and as a consequence of the provisions of Decision 2000/568/EC the import into Community territory of tubers of Solanum tuberosum L. originating in Egypt was prohibited between 5 May 2001 and the beginning of the 2001/2002 import season.(8) The situation was again reassessed. Egypt informed the Commission that administrative measures had been strengthened to apply a strict control system to ensure and maintain freedom within "approved pest-free areas" from the above pathogen and confirmed that measures were taken against exporters who violate Egyptian instructions on the export of potatoes destined for the European Union. Moreover Egypt submitted a detailed contingency plan explaining measures that are applied when brown rot is found within Egypt and/or in consignments of potatoes originating in Egypt on inspection at entry into the European Union and notified to Egypt.(9) In the light of the Egyptian information, it should be possible to allow for the 2001/2002 import season, the entry into Community territory of Solanum tuberosum L. which originate in Egypt from pest-free areas which have been approved in Egypt in accordance with the aid FAO international standard.(10) The Commission should ensure that Egypt makes available all technical information in relation to surveying and monitoring necessary for the approval of such "pest-free areas" in accordance with the said FAO international standard in order to enable the Commission to carry out the necessary assessment for its aforesaid action. Such technical information should be sufficiently detailed to give evidence that the specific risk factors both in the delta and in the desert region are sufficiently addressed while establishing the approved pest-free areas in Egypt.(11) The effects of the emergency measures should be assessed continually in the 2001/2002 import season. Possible consequences will be considered if it is established that the conditions laid down in this Decision have not ben complied with.(12) It is necessary to clarify the provision of point 1(c), fifth indent, of the Annex to Decision 96/301/EC, in order to indicate that sampling refers to basin or village.(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Decision 96/301/EC is hereby amended as follows:1. In Article 1a, "2000/2001" is replaced by "2001/2002".2. In Article 1b, "2000/2001" is replaced by "2001/2002".3. In Article 2, "30 August 2001" is replaced by "31 August 2002".4. In Article 4, "30 September 2001" is replaced by "30 September 2002".5. The Annex is amended as follows:(a) in point 1(c), third indent, "2000/2001" is replaced by "2001/2002" and "1 December 2000" is replaced by "1 December 2001";(b) in point 1(c), fifth indent, "at least one sample per area as defined in (a)" is replaced by "at least one sample per basin or village";(c) in point 1(c), last indent, "1 December 2000" is replaced by "1 December 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 16 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 127, 9.5.2001, p. 42.(3) OJ L 115, 9.5.1996, p. 47.(4) OJ L 25, 31.1.1998, p. 101.(5) OJ L 225, 12.8.1998, p. 34.(6) OJ L 326, 18.12.1999, p. 68.(7) OJ L 238, 22.9.2000, p. 59.